 In the Matter of INTERN ATION AI, MERCANTILE MARINE COMPANY ANDITS SUBSIDIARIES AND AFFILIATES :AMERICAN MERCHANT LINE, PANAMAPACIFIC, LINE AND UNITED STALES LINESandINTERNATIONAL UNIONOF OPERATING ENGINEERS, LOC.1L No. 3CaseNo. R-24ORDER CLOSING CASE8eptem,ber 02,' 1942..The Board'llaving, on March 21, 1936, issued a Decision and Direc-tion of Election I in the above-entitled case, and more than 6 yearshaving elapsed since the issuance of said Decision and Direction ofElection, and the Board having duly considered the matter and, being,advised- in the premises,'IT IS' HEREBY ORDERED that the aforesaid case be, and it- hereby is,closed.11 N L. R. B. 38444 N. L R B, No 58"321487498-42-vol 44-21